Citation Nr: 1541596	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from June 30, 2006, to June 24, 2012, and in excess of 70 percent on and after June 25, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that decision, service connection was granted for PTSD, with an initial 30 percent rating assigned, effective June 30, 2006.  In August 2012, the RO increased the rating assigned to 70 percent, effective beginning June 25, 2012. 

The Board remanded the claim in May 2015 for additional development.  


FINDING OF FACT

In a July 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to an increased initial rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased initial rating for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2015 statement, the Veteran stated that he would like to withdraw his appeal for an increased initial rating for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for an increased initial rating for PTSD is dismissed.


ORDER

The appeal concerning entitlement to an initial rating in excess of 30 percent for PTSD from June 30, 2006, to June 24, 2012, and in excess of 70 percent on and after June 25, 2012, is dismissed.  



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


